Citation Nr: 9933245	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-33 576 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date for a 100 
percent evaluation for hearing loss disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss disability prior to February 20, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared at a hearing before a hearing officer in October 
1998.


REMAND

In his December 1997 VA Form 9, the veteran stated that he 
would appear personally at the local VA office before the 
Board.  In an August 1998 response to an April 1998 letter 
from the RO, the veteran stated, "I request a personal 
hearing at the VA in Montgomery before I have one at the 
Traveling Board in #1 above."  The Board notes that "#1 
above" discussed video conference hearings before a Board 
member.  Thus, it appears that the veteran has requested a 
video conference hearing before a member of the Board.  
Although the veteran appeared at a local RO hearing in 
October 1998, there is no evidence that he has withdrawn his 
request for a video conference hearing.  Accordingly, as 
video conference hearings are scheduled at the RO, this case 
is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




